DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
I.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowance
	II.	Claims 1-5, 7-9, 12-33, 36, and 39-45 are allowed.

Reasons for Allowance
III.	The following is an examiner’s statement of reasons for allowance:
Claims 1, 7, 17, 19, and 41 are allowed based on the amendments to the claims and the reasons given in Applicant Arguments/Remarks received April 26, 2021 (see Remarks, pages 14-19).
Claims 2-5, 8-9, 12-16, 18, 20-33, 36, 39-40, and 42-45 are allowed based on their dependence on allowed independent claims 1, 7, 17, 19, and 41.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
IV.	The prior art made of record is considered pertinent to applicant's disclosure.
Xu et al. Pub. No.: US 2019/0166141 A1 discloses detection of malicious activity using behavior data including a sparse autoencoder that is configured to generate sparse representations (see paragraph [0150]).


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRANDON J MILLER/Primary Examiner, Art Unit 2647                                                                                                                                                                                                        
May 25, 2021